DAYTON, J.
The defenses set forth herein are in substance the same as those set forth in the Trent Tile Company Case, 113 N. Y. Supp. 264, and the decision therein made will control the demurrers to the four causes of action. The first counterclaim, though pleaded in somewhat different form, is in substance the same cause of action set up in the first counterclaim in the Trent Company Case. The second counterclaim is the same as the third counterclaim in the Trent Company Case. The third counterclaim is the same as the second in the Encaustic Tiling Company Case, 113 N. Y. Supp. 261.
For the reasons set forth in those two cases, the demurrers will be sustained in all respects, with leave to defendant to plead anew upon the usual terms.